Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 1 of 27 PageID #: 10610




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION



  BARKAN WIRELESS IP HOLDINGS
  L.P.,

         Plaintiff,
                                           CIVIL ACTION NO. 2:19-CV-336-JRG

  v.

  SPRINT COMMUNICATIONS CO. L.P.,                 JURY DEMANDED
  SPRINT SOLUTIONS INC., and SPRINT
  SPECTRUM L.P.,

         Defendants.



       SPRINT’S MOTION FOR SUMMARY JUDGMENT OF NONINFRINGEMENT
           OF “COORDINATION CENTER” AND “TAMPER-FREE” CLAIMS
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 2 of 27 PageID #: 10611




                                                TABLE OF CONTENTS

 I.     STATEMENT OF THE ISSUES TO BE DECIDED BY THE COURT........................... 1

 II.    STATEMENT OF UNDISPUTED MATERIAL FACTS (“SUMF”) ............................... 1

 III.   LEGAL STANDARD......................................................................................................... 7

 IV.    ARGUMENT ...................................................................................................................... 7

        A.        “Coordination Center” Claims ................................................................................ 7

                  i.         Barkan’s Alleged “Coordination Center” Is Not a Contiguous “Center” ....9

                  ii.        The Alleged “Coordination Center” Participates in Call Routing .............14

                  iii.       The Alleged “Coordination Center” Does Not Determine and Disseminate
                             a Price Policy .............................................................................................16

                  iv.        Nothing Barkan Identifies as a “Price Policy” is Sent to the Accused
                             Products......................................................................................................19

        B.        “Tamper-Free” Claims .......................................................................................... 20

 V.     CONCLUSION ................................................................................................................. 21




                                                                   i
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 3 of 27 PageID #: 10612




                                                  TABLE OF AUTHORITIES

                                                                                                                                      Page(s)

 Cases

 Bai v. L & L Wings, Inc.,
    160 F.3d 1350 (Fed. Cir. 1998)................................................................................................20

 Celotex Corp. v. Catrett,
    477 U.S. 317 (1986) ...................................................................................................................7

 Cummins-Allison Corp. v. Glory, Ltd.,
   No. 2:03-CV-358-TJW, 2005 WL 3408029 (E.D. Tex. Dec. 12, 2005) ...................7, 8, 18, 20

 Seal-Flex, Inc. v. Athletic Track & Court Const.,
    172 F.3d 836 Fed. Cir. 1999) ...................................................................................................21

 Toshiba Corp., v. Imation Corp.,
    681 F.3d 1358 (Fed. Cir. 2012)..................................................................................................7

 Traxcell Techs., LLC v. Nokia Sols. & Ntwks OY,
    No. 2:17-CV-44-RWS-RSP, 2019 WL 6723844 (E.D. Tex. Dec. 11, 2019) ..........................21

 Warner-Jenkinson Co., Inc. v. Hilton Davis Chem. Co,
   520 U.S. 17 (1997) .....................................................................................................................8

 Other Authorities

 Fed. R. Civ. P. 56 .............................................................................................................................7




                                                                        ii
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 4 of 27 PageID #: 10613
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 5 of 27 PageID #: 10614




        Plaintiff Barkan Wireless IP Holdings, L.P. (“Barkan”) has no evidence that the accused

 femtocell products infringe the “Coordination Center” Claims1 or the “Tamper-Free” Claims.2

 Summary judgment of noninfringement as to these claims should be granted.3

 I.     STATEMENT OF THE ISSUES TO BE DECIDED BY THE COURT

        1.      Whether Barkan has failed to establish infringement of the “Coordination Center”

 Claims for the accused femtocell products as a matter of law.

        2.      Whether Barkan has failed to establish infringement of the “Tamper-Free” Claims

 for the accused femtocell products as a matter of law.

 II.    STATEMENT OF UNDISPUTED MATERIAL FACTS (“SUMF”)

        1.      All asserted claims from the ’284 Patent require a device configured to regulate

 data flow “based, at least partially, on information received over the data network from a

 coordination center.” See Ex. 1, Claims 1-3 (all independent claims).

        2.      Claims 2, 4-21, and 23-55 of the ’312 Patent require a gateway that is adapted to

 communicate with a “coordination center.” See Ex. 2, Claims 2, 4, 8.

        3.      The Court construed “coordination center” to mean “center that does not participate

 in the actual call routing but that provides information required for making a call and that

 determines and disseminates a price policy.” Dkt. 144 at 29.

        4.      Barkan’s expert, Dr. Hernandez-Mondragon, contends that the “coordination

 center” limitation is met by the accused Airave 4 product for CDMA network traffic by the


 1
   “Coordination Center” Claims refers to the asserted claims that contain the term “coordination
 center”: all asserted claims of U.S. Patent No. 8,014,284 (the “’284 Patent”) and claims 2, 4-21,
 and 23-55 of U.S. Patent No. 8,559,312 (the “’312 Patent”).
 2
   “Tamper-Free” Claims refers to the asserted claims that contain either the term “tamper-free
 hardware” or “tamper-free unit”: claim 13 of the 312 Patent and claims 1-4, 7-12, 15, 16, 18, 19,
 28, and 29 of U.S. Patent No. 9,392,638 (the “’638 Patent”).
 3
   Claims 1, 3, and 22 from the ’312 Patent and claims 17, 20-22, 25-27, 30-32, and 35-36 from
 the ‘638 Patent are not subject to the present motion.

                                                 1
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 6 of 27 PageID #: 10615




 combination of the



                  . See Ex. 4 (Hernandez Infr. Rpt.), ¶¶ 132-133, 136-139, 144-153; Ex. 5

 (Hernandez Dep.) at 173:14-174:4, 209:1-24, 210:8-22.

        5.     Barkan’s expert, Dr. Hernandez-Mondragon, contends that the “coordination

 center” limitation is met by the accused Airave 4 product for LTE network traffic by the

 combination of the



                                    . See Ex. 4 (Hernandez Infr. Rpt.), ¶¶ 125, 128-130, 132, 140-

 147; Ex. 5 (Hernandez Dep.) at 173:14-174:4, 210:23-211:12, 239:24-240:11.

        6.     Barkan’s expert, Dr. Hernandez-Mondragon, contends that the “coordination

 center” limitation is met by the accused Magic Box Gen 2a5 and Magic Box Gold products by the

 combination of the



                                                   . See Ex. 4 (Hernandez Infr. Rpt.), ¶¶ 125, 128-

 130, 140-147, 154 (adopting Airave 4 opinions for Magic Box), 156-158; Ex. 5 (Hernandez Dep.)

 at 173:14-174:4, 210:23-211:12, 239:24-240:11, 249:17-250:5, 252:11-253:21.

        7.     Barkan’s expert, Dr. Hernandez-Mondragon, contends that the “coordination

 center” limitation is met by the accused Pebble product by the combination of the



       . See Ex. 4 (Hernandez Infr. Rpt.), ¶¶ 161-168; Ex. 5 (Hernandez Dep.) at 254:14-258:16.



 4
  The                   is also referred to as “     ” or “ .”
 5
  Barkan’s untimely infringement allegations as to the Magic Box Gen 2a product are the subject
 of Sprint’s contemporaneously filed Motion to Strike Untimely Infringement Allegations.

                                               2
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 7 of 27 PageID #: 10616
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 8 of 27 PageID #: 10617
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 9 of 27 PageID #: 10618
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 10 of 27 PageID #: 10619
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 11 of 27 PageID #: 10620




        18.     Barkan’s expert, Dr. Hernandez-Mondragon, does not opine that any of the accused

 femtocell products satisfy the Court’s construction for “tamper-free [hardware/unit],” nor does he

 cite to any evidence that any accused product can “destroy its contents or delete information stored

 therein, if someone tries to tamper with it,” as required. See Ex. 4 (Hernandez Infr. Rpt.), ¶¶ 311-

 316, 483-489, 534, 560-561, 584-585.

 III.   LEGAL STANDARD

        “Summary judgment is appropriate when, drawing all justifiable inferences in the non-

 movant’s favor, there exists no genuine issue of material fact and the movant is entitled to

 judgment as a matter of law.” Toshiba Corp., v. Imation Corp., 681 F.3d 1358, 1361 (Fed. Cir.

 2012); Fed. R. Civ. P. 56. Summary judgment is warranted if the non-movant bears the burden of

 proof yet “fails to make a showing sufficient to establish the existence of an element essential to

 that party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). When a claim limitation is

 missing in an accused device, the Court must grant summary judgment of noninfringement. See

 Cummins-Allison Corp. v. Glory, Ltd., No. 2:03-CV-358-TJW, 2005 WL 3408029, at *2 (E.D.

 Tex. Dec. 12, 2005) (citing Bai v. L & L Wings, Inc., 160 F.3d 1350, 1353-54 (Fed. Cir. 1998)).

 IV.    ARGUMENT

        As a matter of law, the accused products do not satisfy the “Coordination Center” Claims

 or the “Tamper-Free” Claims, and Barkan has no evidence to the contrary. Accordingly, summary

 judgment of noninfringement should be entered for these claims.

        A.      “Coordination Center” Claims

        Barkan and its technical expert, Dr. Hernandez-Mondragon, are grasping at straws to find

 anything in Sprint’s core network to identify as the claimed “coordination center.” Under the

 Court’s construction for this term, the “coordination center” (1) cannot participate in the actual

 call routing, (2) must provide information required for making a call, and (3) must determine and


                                                  7
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 12 of 27 PageID #: 10621




 disseminate a price policy. SUMF, ¶ 3. Depending on the accused product, Barkan’s expert

 attempts to cobble together as many as twelve (12) disparate network elements in order to satisfy

 the claimed “coordination center.” See SUMF, ¶ 5. Barkan’s selective box-drawing exercise fails

 in every circumstance. Aside from improperly omitting intermediate network components between

 those Barkan calls the “coordination center,” see SUMF, ¶ 15, the network elements included by

 Barkan in its various “boxes” as the accused “coordination center” participate in the actual call

 routing, have no involvement in determining and disseminating a price policy, and/or do not

 provide information required for making a call. See SUMF, ¶ 4-14. Furthermore, Barkan fails to

 identify anything that constitutes a “price policy” as that term is described in the asserted patents,

 and nothing Barkan identifies as a “price policy” is ever disseminated to any of the accused

 femtocell products. See SUMF, ¶¶ 9-14.

           Barkan and its expert, Dr. Hernandez-Mondragon, have not presented and cannot present

 any evidence of the existence of a “center that does not participate in the actual call routing but

 that provides information required for making a call and that determines and disseminates a price

 policy,” as required by the Court’s construction. SUMF, ¶ 3. As demonstrated below, summary

 judgment of noninfringement is appropriate for four distinct reasons. Cummins, 2005 WL

 3408029, at *2 (“When a claim limitation is not present in an accused device, literally or under the

 doctrine of equivalents, the Court must grant summary judgment of [non]infringement”) (citing

 Bai v. L & L Wings, Inc., 160 F.3d 1350, 1353-54 (Fed. Cir. 1998) and Warner-Jenkinson Co., Inc.

 v. Hilton Davis Chem. Co., 520 U.S. 17, 39 n. 8 (1997)).9




 9
     Here, Barkan does not assert any theory of infringement under the doctrine of equivalents.

                                                   8
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 13 of 27 PageID #: 10622




                i.      Barkan’s Alleged “Coordination Center” Is Not a Contiguous
                        “Center”

        While Sprint does not contend that the “coordination center” must be a single component,

 Barkan’s strained attempt to identify a combination of components in Sprint’s core network that

 satisfy the construction of “coordination center” results in a piece-meal identification of disparate

 components, while omitting other components along the communication path. See SUMF, ¶ 15.

 Barkan and its expert, Dr. Hernandez-Mondragon, vaguely identify numerous potential

 combinations of distinct components—in some cases as many as twelve—as the alleged

 “coordination center.” See SUMF, ¶¶ 4-7. The “Coordination Center” Claims make clear that the

 claimed gateway must communicate with the coordination center. SUMF, ¶¶ 1-2. As explained

 below, the components identified by Barkan as the “coordination center” are, in some instances,

 not directly connected, but rather connected through other components in Sprint’s core network

 and, in other instances, not connected at all. Barkan cannot simply ignore the existence of these

 intermediate components—components that are necessarily involved in communications between

 the Accused Products and the components identified by Barkan as the “coordination center.” Put

 another way, Barkan cannot arbitrarily ignore components through which communications flow

 when the claimed “gateway” communicates with components Barkan identifies as the

 “coordination center.” Yet that is precisely what Barkan has done. See SUMF, ¶ 15. The reason

 for Barkan’s omissions is simple: many omitted components are involved in call routing—a feature

 prohibited by the Court’s construction of “coordination center.” See SUMF, ¶ 3.




                                                  9
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 14 of 27 PageID #: 10623
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 15 of 27 PageID #: 10624




                                2)     LTE

        For the LTE portion of Airave 4, Barkan’s expert, Dr. Hernandez-Mondragon, opines that

 the “coordination center” consists of at least the



                                                                   . SUMF, ¶ 5. As demonstrated in

 the diagram below,16 Barkan selectively omits numerous components (annotated in red) located

 along the communication path between the Airave 4 (annotated in blue) and the components




 15
    The                                    are referred to by several acronyms, including “   ” and
 “      ” (as is the case in the Airave 4 architecture diagram).
 16
    See Ex. 10 (SPRINTBARKAN02017547) (Airave 4 Design Document) at 7609.

                                                  11
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 16 of 27 PageID #: 10625




 identified as the alleged “coordination center” (annotated in green).17 Many of the components

 omitted by Barkan participate in the actual call routing. See SUMF, ¶ 15.




                        b.     Magic Box

        Barkan’s expert, Dr. Hernandez-Mondragon, opines that the claimed “coordination center”

 for the Magic Box products consists of at least the



                                                                                  . SUMF, ¶ 6.

 As demonstrated in the diagram below,18 Dr. Hernandez-Mondragon selectively omits numerous


 17
    This Airave 4 architecture diagram does not explicitly identify the PCRF or the
              ” and                    , components also identified by Dr. Hernandez-
 Mondragon as part of the “coordination center.” See SUMF, ¶ 5.
 18
    See Ex. 11 ( SPRINTBARKAN13283018) (Magic Box Gold Design Document) at 3031.

                                                 12
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 17 of 27 PageID #: 10626




 components (annotated in red) located along the communication path between the Magic Box Gold

 (annotated in blue) and the components identified as the alleged “coordination center” (annotated

 in green).19 Many of the components omitted by Dr. Hernandez-Mondragon participate in the

 actual call routing. See SUMF, ¶ 15.




                       c.      Pebble

        Barkan’s expert, Dr. Hernandez-Mondragon, opines that the claimed “coordination center”

 for the Pebble products consists of at least the




 19
  This Magic Box architecture diagram does not explicitly identify                     ” and
                                               , components identified by Dr. Hernandez-
 Mondragon as part of the “coordination center.” See SUMF, ¶ 6.

                                                13
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 18 of 27 PageID #: 10627
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 19 of 27 PageID #: 10628




 relies on these components to satisfy portions of the Court’s construction of “coordination center,”

 Barkan cannot demonstrate infringement as a matter of law.

                               2)       LTE

        At least the following components identified by Barkan’s expert, Dr. Hernandez-

 Mondragon, for the LTE portion of Airave 4 “participate in the actual call routing,” in direct

 contradiction to the Court’s construction:

 See SUMF, ¶¶ 3, 5, 8. Thus, these components cannot be part of the claimed “coordination center.”

 See SUMF, ¶ 3. Because Barkan relies on these components to satisfy portions of the Court’s

 construction of “coordination center,” Barkan cannot demonstrate infringement as a matter of law.

                         b.    Magic Box

        At least the following components identified by Barkan’s expert, Dr. Hernandez-

 Mondragon, for the Magic Box “participate in the actual call routing,” in direct contradiction to

 the Court’s construction:                                   . SUMF, ¶¶ 3, 6, 8. As such, these

 components cannot be part of the claimed “coordination center.” See SUMF, ¶ 3. Because Barkan

 relies on these components to satisfy portions of the Court’s construction of “coordination center,”

 Barkan cannot demonstrate infringement as a matter of law.

                         c.    Pebble

        At least the following components identified by Barkan’s expert, Dr. Hernandez-

 Mondragon, for the Pebble “participate in the actual call routing,” in direct contradiction to the

 Court’s construction:                                   . See SUMF, ¶¶ 3, 7-8. As such, these

 components cannot be part of the claimed “coordination center.” See SUMF, ¶ 3. Because Barkan

 relies on these components to satisfy portions of the Court’s construction of “coordination center,”

 Barkan cannot demonstrate infringement as a matter of law.




                                                 15
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 20 of 27 PageID #: 10629




                iii.      The Alleged “Coordination Center” Does Not Determine and
                          Disseminate a Price Policy

        Unable to identify anything in the alleged “coordination center” that “determines and

 disseminates a price policy,” as required by the Court’s construction, Barkan and its expert, Dr.

 Hernandez-Mondragon instead identify various components in Sprint’s core network that

 allegedly communicate                                                       See, e.g., Ex. 4 (Hernandez

 Infr. Rpt.), ¶ 137 (“



                                       ”); see also id., ¶¶ 156 (same for Magic Box), 162 (same for

 Pebble); Ex. 5 (Hernandez Dep.) at 191:5-192:3 (                                              ), 220:23-

 221:11 (                         ), 243:8-244:10 (

                       ). But Barkan identifies nothing that constitutes a “price policy” as the term is

 properly understood in light of the specification of the asserted patents. See Ex. 1 (’284 Patent) at

 6:22-25 (“The information regarding prices of use of the net and the additional, private base

 stations, is disseminated as digital documents encrypted so as to prevent tampering with.”); id. at

 7:56-58 (“The cellular center is responsible for the price policy. It determines and publishes the

 cost for each operation over the network.”) (emphasis added).

                          a.      Airave 4

                                  1)      CDMA

        With respect to the requirement that the coordination center “determines and disseminates

 a price policy,” Dr. Hernandez-Mondragon only identifies the                             for the CDMA

 portion of Airave 4. See Ex. 4 (Hernandez Infr. Rpt.), ¶¶ 137-139. As discussed above, the

                         participates in call routing, so it cannot be a part of the claimed “coordination

 center.” See SUMF, ¶¶ 3, 8. Moreover, the                               merely generates a



                                                     16
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 21 of 27 PageID #: 10630




                                                                                   , but does not contain

 a “price policy” or the “price” for the call. See SUMF, ¶ 10. At base, Barkan fails to identify

 anything for the CDMA portion of Airave 4 that allegedly “determines and disseminates a price

 policy.” As such, Barkan’s infringement claims fail as a matter of law.

                                  2)      LTE

         For the LTE portion of Airave 4, Barkan’s expert, Dr. Hernandez-Mondragon, identifies

 for the requirement that the coordination center “determine and disseminate a price policy” the

         and the                       , but neither satisfies this portion of the construction. See SUMF,

 ¶¶ 3, 11-14. As discussed above, the            participates in call routing, so it cannot be part of the

 claimed “coordination center.” See SUMF, ¶ 8. For the                           , Barkan and its expert,

 Dr. Hernandez-Mondragon, merely identify sending to the

            for the Airave 4 devices Sprint received into inventory at its warehouse. See SUMF, ¶

 13. A                       for devices received at Sprint’s warehouse does not constitute a “price

 policy” or have any relation to the “price” for an action over the network. See SUMF, ¶ 14. Barkan

 therefore fails to identify anything for the LTE portion of Airave 4 that does not participate in call

 routing and allegedly “determines and disseminates a price policy.” As such, Barkan’s

 infringement claims fail as a matter of law.

                        b.        Magic Box and Pebble

         Barkan’s expert, Dr. Hernandez-Mondragon, identifies the same components for Magic

 Box and for Pebble as he does for Airave 4 with respect to the requirement that the coordination

 center “determine and disseminate a price policy”:                                           See SUMF,

 ¶¶ 6-7; Ex. 4 (Hernandez Infr. Rpt.), ¶¶ 154 (adopting Airave 4 opinions for Magic Box), 156, 158,

 162-163, 165. For the same reasons as above, neither satisfies this portion of the construction. See




                                                     17
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 22 of 27 PageID #: 10631




 SUMF, ¶¶ 3, 11-14. Thus, Barkan fails to identify anything for Magic Box or Pebble that does not

 participate in call routing and allegedly “determines and disseminates a price policy.”

        Dr. Hernandez-Mondragon also submitted a supplemental report, in which he opines that

 the

                                                                                                See Ex.

 8 (Hernandez Suppl. Rpt.), ¶ 8 (citing deposition errata for Sprint witness Kyle Allen ).22 But Dr.

 Hernandez-Mondragon contends that the SPS satisfies another claim limitation—the

 “consideration-related policy database”—so it cannot also be part of the claimed “coordination

 center.” See Ex 8 (Hernandez Suppl. Rpt.), ¶ 9

                                                                                           ); Dkt. 144

 at 23-24 (discussing Barkan’s arguments distinguishing the “coordination center” from “a different

 cellular center in the patents—the ‘consideration-related policy database’”) (emphasis in original).

 To the extent Barkan attempts to argue that the information sent from the             to the

 constitutes a “price policy,” Barkan is incorrect. Instead, the       contains a



                                              See Ex. 7 (Allen Dep.) at 189:13-190:10.

        Because Barkan has failed to identify anything that “determines and disseminates a price

 policy,” as required by the Court’s construction of “coordination center,” SUMF, ¶ 3, Barkan’s

 infringement claims fail as a matter of law. Cummins, 2005 WL 3408029, at *2.




 22
    While the     is not depicted in the Pebble architecture diagram discussed above, Sprint’s
 technical corporate representative, Kyle Allen, explained that there is a
                                                    See Ex. 16 (Kyle Allen Deposition Errata) at
 2.

                                                 18
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 23 of 27 PageID #: 10632




                iv.     Nothing Barkan Identifies as a “Price Policy” is Sent to the Accused
                        Products

        The Court’s construction of “coordination center” requires, in part, a “center that does not

 participate in the actual call routing but that provides information required for making a call and

 that determines and disseminates a price policy.” SUMF, ¶ 3 (emphasis added). In view of the

 Court’s construction and the repeated discussion in the patent specification of disseminating the

 price policy to the claimed gateway/add-on base station, a person of ordinary skill in the art would

 understand that the “price policy” must be disseminated to the claimed gateway. See Ex. 1 (’284

 Patent) at 10:27-31 (“The billing policy can be written digitally by way of a digital document, with

 a date (and a short expiry date), signed by the cellular center. This policy would be stored in all

 base stations and phones, and they set the prices (by means of tokens) that the phones pay.”)

 (emphasis added); id. at 6:21-25 (“The novel centers are also responsible for price setting, as

 determined by an operator there. The information regarding prices of use of the net and the

 additional, private base stations, is disseminated as digital documents encrypted so as to prevent

 tampering with.”); id. at 7:56-58 (“The cellular center is responsible for the price policy. It

 determines and publishes the cost for each operation over the network. The updated information

 may be transferred over an Internet, or may be available to add-on base stations.”); id. at 7:60-64

 (“The information may be dispersed between units in the network. In each transaction, the parties

 thereto will check the date of each price list. The more updated price list will be transferred to the

 other party. Thus, the new price list or policy will gradually expand throughout the network.”); id.

 at 10:36-40 (“The information may be dispersed between units in the network. In each transaction,

 the parties thereto will check the date of each price list. The more updated price list will be

 transferred to the other party. Thus, the new price list or policy will gradually expand throughout

 the network.”); id. at 10:64-67 (“A billing processor 55 computes the fee or payment the base



                                                  19
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 24 of 27 PageID #: 10633




 station owner is entitled to, according to the amount of traffic on the channels 51, 52, and the

 method or policy as set in the billing document.”); see also Ex. 9 (’284 Pros. Hist.) at 6

 (differentiating prior art by stating: “Our disclosure teaches that the billing policy is then

 disseminated between the entities in the system, such that a handset can automatically pay the base

 stations that serve it (the payment can be made for example by using digital tokens).”) (emphasis

 added); see also Ex. 6 (Wicker Reb. Rpt.), ¶ 84.

        Dr. Hernandez-Mondragon identifies three different components that each allegedly

 “determine[] and disseminate[] a price policy”:

        . See SUMF, ¶¶ 9, 11, 13. Even if the components Dr. Hernandez-Mondragon identifies did

 determine a “price policy”—which they do not for the reasons discussed above—the alleged “price

 policy” is never disseminated to the accused femtocell products. Dr. Hernandez-Mondragon does

 not contend that any of these components “determines and disseminates a price policy” to the

 accused femtocell products. See generally Ex. 4 (Hernandez Infr. Rpt.), ¶¶ 121-167. To the extent

 Barkan points to the

                                                                                    , this information

 does not constitute a “price policy” for the reasons discussed above, nor is that information sent to

 the accused femtocell products. See SUMF, ¶ 14.

        B.      “Tamper-Free” Claims

        Summary judgment of noninfringement is appropriate as to claim 13 of the 312 Patent and

 claims 1-4, 7-12, 15, 16, 18, 19, 28, and 29 of the 638 Patent because the accused femtocell

 products do not have “tamper-free hardware” or a “tamper-free unit.” Cummins-Allison, 2005 WL

 3408029, at *2 (“When a claim limitation is not present in an accused device, literally or under the

 doctrine of equivalents, the Court must grant summary judgment of [non]infringement”); Bai, 160

 F.3d at 1353-54 (Fed. Cir. 1998). Barkan’s expert, Dr. Hernandez-Mondragon, does not opine


                                                  20
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 25 of 27 PageID #: 10634




 that any of the accused femtocell products include the claimed “tamper-free [hardware/unit]”

 under the Court’s construction. SUMF ¶ 18. Nor has Barkan identified any other evidence

 potentially supporting such a claim.23 Summary judgement of noninfringement of the claims

 containing the “tamper-free” limitations is therefore appropriate. Traxcell Techs., LLC v. Nokia

 Sols. & Ntwks OY, No. 2:17-CV-44-RWS-RSP, 2019 WL 6723844, at * 1 (E.D. Tex. Dec. 11,

 2019) (quoting Seal-Flex, Inc. v. Athletic Track & Court Const., 172 F.3d 836, 842 (Fed. Cir.

 1999)) (Plaintiff “must supply sufficient evidence to prove that the accused product or process

 contains...every limitation of the properly construed claim.”).

 V.     CONCLUSION

        Because Barkan (i) fails to identify any combination of components that allegedly form a

 contiguous “coordination center”; (ii) identifies components that participate in the actual call

 routing as the “coordination center”; (iii) fails to identify any combination of components that

 allegedly determines and disseminates a price policy; and (iv) fails to identify any “price policy”

 that is disseminated to the accused femtocell devices, Sprint respectfully requests summary

 judgment of noninfringement as to all accused products for the “Coordination Center” Claims.

 Because Barkan fails to offer any evidence that the accused products satisfy the Court’s

 construction, Sprint respectfully requests summary judgment of noninfringement as to all accused

 products for the “Tamper-Free” Claims of the asserted patents.




 23
   Indeed, counsel for Barkan acknowledged by e-mail that it did not intend to pursue the
 “Tamper-Free” Claims if the Court adopts the construction in Magistrate Judge Payne’s Claim
 Construction Order. See Ex. 17; see also Dkt. 144 at 39-40.

                                                 21
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 26 of 27 PageID #: 10635




 Dated: December 4, 2020             Respectfully submitted,

                                      /s/ Jason W. Cook
                                     David E. Finkelson (pro hac vice)
                                     Lead Attorney
                                     MCGUIREWOODS LLP
                                     800 East Canal Street
                                     Richmond, VA 23219-3916
                                     Tel: (804) 775-1000
                                     Fax: (804) 698-2016
                                     dfinkelson@mcguirewoods.com

                                     Jason W. Cook
                                     Texas State Bar No. 24028537
                                     Matthew W. Cornelia
                                     Texas State Bar No. 24097534
                                     MCGUIREWOODS LLP
                                     2000 McKinney Avenue, Suite 1400
                                     Dallas, TX 75201
                                     Tel: (214) 932-6400
                                     Fax: (214) 932-6499
                                     jcook@mcguirewoods.com
                                     mcornelia@mcguirewoods.com

                                     Meghan M. Rachford (pro hac vice)
                                     MCGUIREWOODS LLP
                                     Promenade
                                     1230 Peachtree Street, N.E., Suite 2100
                                     Atlanta, GA 30309
                                     Tel: (404) 443-5500
                                     Fax: (404) 443-5599
                                     mrachford@mcguirewoods.com

                                     Robert W. Weber
                                     Texas State Bar No. 21044800
                                     SMITH WEBER, L.L.P.
                                     5505 Plaza Drive
                                     PO Box 6167
                                     Texarkana, Texas 75503
                                     Tel: (903) 223-5656
                                     Fax: (903) 223-5652
                                     bweber@smithweber.com

                                     Counsel for Defendants Sprint Communications
                                     Company L.P., Sprint Solutions, Inc., and Sprint
                                     Spectrum L.P.



                                       22
Case 2:19-cv-00336-JRG Document 166 Filed 12/07/20 Page 27 of 27 PageID #: 10636




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL
                      PURSUANT TO LOCAL RULE CV-5(a)(7)

        I hereby certify that Sprint is authorized to file the foregoing document and related

 exhibits under seal by the Court pursuant to Paragraph 16 of the Protective Order entered by the

 Court on May 21, 2020, as they contain DESIGNATED MATERIAL.

                                               /s/ Jason W. Cook
                                              Jason W. Cook



                                 CERTIFICATE OF SERVICE

        Pursuant to Local Rule CV-5, the undersigned certifies that the foregoing document was

 served upon counsel of record for Plaintiff via e-mail on December 4, 2020.

                                               /s/ Jason W. Cook
                                              Jason W. Cook




                                                 23
